ROGERS, Circuit Judge
(after stating the facts as above). This action is brought under the provision of the Interstate Commerce Act. Section 13 of the act authorizes any person, firm, or corporation, complaining of anything done or omitted to be done by any common carrier subject to the act, to apply to the Commission by petition, and authorizes the Commission to investigate the matters complained of in such manner and by such means as it deems proper. Section 14 provides that whenever an investigation is made by the Commission it shall be its duty to make a report in writing in respect thereto,, and state its conclusions together with its decision or order; and in case damages áre awarded the report is required to include the findings of fact on which the award is made. Section 16 provides that if the Commission determine that any party complainant is entitled to an award of damages under the provisions of the act the Commission shall make an order directing the carrier to pay to complainant the sum to which he is entitled, on or before a day named. It then goes on to provide that, if the carrier does not comply with the order for the payment of money within the time limit named in the order, the person for whose benefit the order was made — -
“may file in the Circuit Court of the United States for the district in which he resides, or in which is located the principal operating office of the carrier, or through which the road of the carrier runs, or in any state court of general jurisdiction having jurisdiction of the parties, a petition setting forth briefly the causes for which he claims damages and the order of the Commission in the premises. Such suit in the Circuit Court of the United States shall proceed in all respects like other civil suits for damages, except that on the trial of such suit the findings and order of the Commission shall he prima facie evidence of the facts therein stated, and except that the petitioner shall not be liable for costs in the Circuit Court nor for costs at any subsequent stage of the proceedings unless they accrue upon his appeal. If the petitioner shall finally prevail he shall be allowed a reasonable attorney’s fee, to be taxed and collected as a part of the costs of the suit. [24 U. S. Stat. 379, as amended, U. S. Comp. Stat. 1913, §§ 8581, 8582, 8584; 36 Stat. 550, 34 Stat. 589.]”
The defendant relies upon what it alleges to be the failure of the Interstate Commerce Commission to insert in its orders and opinion “the findings of fact on which the said purported award was made, as required by sections 14 of the said act to regulate commerce,” and it asserts that because of this omission of findings the orders of the Commission, in so far as they require the payment of reparation and damages -to the complainants, are invalid and void. In making his claim counsel appear to be unmindful of the decision of this court in Lehigh Valley R. Co. v. American Hay Co., 219 Fed. 539, 135 C. C. A. 307, (1914). In that case we held that the Interstate Commerce Commission is not required to make formal findings, but that its findings can be contained in the colloquial statements of an opinion. In the opinion which had been filed by the Commission in that case there were no *409formal, marked, and numbered set of findings; and this court said, speaking through Judge Tacombe:
“Findings are findings just as well wlien imbedded in tbe colloquial statements of an opinion.”
In the case at bar it is quite easy to spell out from the deliverances of the Commission the following findings:
1. The railroad makes demurrage charges at a certain rate per day, which cover use of a car while it stays unloaded.
2. The railroad also makes track storage charges at a certain rate per day, which cover use of the yard track on which the car stands while it stays unloaded.
3. It waives demurrage charges for each day when weather conditions prevent unloading.
4. It does not waive storage charges when weather conditions prevent unloading.
5. The Commission finds that it is not reasonable to collect track storage charges for days when the weather condition is such that the railroad waives demurrage charges.
6. The railroad has collected such charges from the complainants and the amount of such collections is not disputed.
The Commission, and not this court, determines the reasonableness or unreasonableness of the charges. The Commission has found the track storage charges unreasonable under the conditions as they are found to exist. We have no right to review that finding; but, if we had, we see no reason whatever for supposing that the finding was not justified in all respects.
The objections made by the defendant seem to us to be frivolous. The Commission’s report contains all the facts, and they could not be stated plainer, if stated in separate paragraphs under the heading “Findings of Fact.” To reverse the judgment and send the case back to the Commission to state the facts, which all appear in the record in a different form, would cause delay and unnecessary expense, and put the parties and the Commission to unnecessary trouble witho'ut any corresponding advantage to any one.
It was plainly the duty of the defendant to have complied with the orders made by the Commission, and to have paid to the complainants the moneys to which they were found to be entitled. Not having done so, the complainants had a right under the act to bring this action, and to obtain the judgment which has been rendered.
Judgment affirmed.